NUMBER 13-11-00556-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

CHRISTOPHER RIGGINS,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 130th District Court
                  of Matagorda County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

           Before Justices Rodriguez, Benavides, and Perkes
                   Memorandum Opinion Per Curiam

      Appellant, Christopher Riggins, filed a notice of appeal on August 24, 2011, from a

criminal case currently pending against him in the 130th District Court of Matagorda

County, Texas. We dismiss the appeal.
       On August 29, 2011, the Clerk of this Court notified appellant that it appeared that

there was no final appealable order and that the appeal would be dismissed if the defect

was not corrected within ten days from the date of receipt of the Court=s directive.

Appellant has not filed a response to the Court=s directive.

       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the

merits of the appeal. Id. Under those circumstances it can take no action other than to

dismiss the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex.

App.--Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

       Our review of the documents before the Court shows that appellant’s case is still

pending in the trial court and it does not reveal any appealable orders entered by the trial

court within thirty days before the filing of appellant's notice of appeal. Moreover, the

notice of appeal cannot be construed as premature because it was filed before the trial



                                             2
court has made a finding of guilt or has received a jury verdict. See TEX. R. APP. P.

27.1(b).

       The Court, having examined and fully considered the notice of appeal and clerk’s

record, is of the opinion that there is not an appealable order and this Court lacks

jurisdiction over the matters herein. Accordingly, this appeal is DISMISSED for lack of

jurisdiction.

                                                            PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of January, 2012.




                                           3